               Case: 19-12521       Doc: 671      Filed: 10/10/19     Page: 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF OKLAHOMA

IN RE:
WHITE STAR PETROLEUM HOLDINGS, LLC                            CASE NO. 19-12521-JDL
               DEBTOR                                              CHAPTER 11

BAKER HUGHES OILFIELD OPERATIONS, LLC,
et al.
               PLAINTIFFS                                     ADV NO. 19-01097-JDL
v.

WHITE STAR PETROLEUM, LLC, et al.
               DEFENDANT(S)_________________________________________

                         ANSWER IN ADVERSARY PROCEEDING

 COMES NOW Pump Down Solutions, LLC, an Oklahoma limited liability company,

(hereinafter referred to as “Defendant PDS”) and for its Answer to Baker Hughes Oilfield

Operations, LLC and MS Directional, LLC’s (hereinafter collectively referred to as “Plaintiffs”

unless otherwise designated) First Amended Complaint in the above styled Adversary Proceeding

(hereinafter referred to as “Complaint”) states as follows:

  1.    Defendant PDS is without sufficient information to admit or deny paragraphs one through

thirty one (1-31) of Plaintiffs’ Complaint therefore same are denied and strict proof thereof

demanded.

  2.   Defendant PDS admits paragraph thirty two (32) of Plaintiffs’ Complaint.

  3.   Defendant PDS is without sufficient information to admit or deny paragraphs one thirty

three through fifty one (33-51) of Plaintiffs’ Complaint therefore same are denied and strict proof

thereof demanded.

  4.   Defendant PDS admits paragraphs fifty two (52) of Plaintiffs’ Complaint.

  5.   Defendant PDS is without sufficient information to admit or deny paragraph fifty three

(53) of Plaintiffs’ Complaint.
               Case: 19-12521        Doc: 671      Filed: 10/10/19      Page: 2 of 4




  6.   Defendant PDS admits paragraph fifty four (54) of Plaintiffs’ Complaint.

  7.   Defendant PDS is without sufficient information to admit or deny paragraphs fifty five

through fifty eight (55-58) of Plaintiff’s Complaint therefore same are denied and strict proof

thereof demanded.

  8.   Defendant PDS admits paragraphs fifty nine through sixty two (59-62) of Plaintiff’s

Complaint.

  9.   Defendant PDS incorporates its answers in paragraphs one through eight (1-8) in response

to paragraph sixty three (63) and fully restates same in response to Count I of Plaintiffs’ Complaint.

  10. Defendant PDS admits paragraph sixty four (64).

  11. Defendant PDS is without sufficient information to admit or deny paragraphs sixty five

through sixty nine (65-69) of Plaintiffs’ Complaint therefore same are denied and strict proof

thereof demanded.

  12. Defendant admits paragraph seventy (70) of Plaintiffs’ Complaint.

  13. Defendant PDS incorporates its answers in paragraphs one through twelve (1-12) in

response to paragraph seventy one (71) and fully restates same in response to Count I of Plaintiffs’

Complaint.

  14. Defendant PDS admits paragraph seventy two (72) of Plaintiffs’ Complaint.

  15. Defendant PDS denies paragraph seventy three through seventy five (73-75) of Plaintiffs’

Complaint and demands strict proof thereof.

  16. Count 3 of Plaintiffs’ Complaint is directed to White Star Petroleum only and does not

require a response from Defendant PDS. To the extent a response is required Defendant PDS is

without sufficient information to admit or deny paragraphs seventy six through eighty (76-80) of

Plaintiffs’ Complaint therefore same are denied and strict proof thereof demanded.
               Case: 19-12521        Doc: 671    Filed: 10/10/19     Page: 3 of 4




  17. Count 4 of Plaintiffs’ Complaint is directed to Defendants Templar and Chaparral only and

does not require a response from Defendant PDS. To the extent a response is required Defendant

PDS is without sufficient information to admit or deny paragraphs eighty one through eighty four

(81-84) of Plaintiffs’ Complaint therefore same are denied and strict proof thereof demanded.

  18. Count 5 of Plaintiffs’ Complaint is directed to Defendant Phillip 66 only and does not

require a response from Defendant PDS. To the extent a response is required Defendant PDS is

without sufficient information to admit or deny paragraphs eighty five through eighty eight (85-

88) of Plaintiffs’ Complaint therefore same are denied and strict proof thereof demanded.

  19. Defendant PDS is without sufficient information to admit or deny paragraphs eighty nine

and ninety (89-90) of Plaintiffs’ Complaint therefore same are denied and strict proof thereof

demanded.

                                    AFFIRMATIVE DEFENSES

     1. Defendant PDS has secured oil and gas well liens which are evidenced by the Proof of

Claims filed in this bankruptcy litigation.

     2. Defendant PDS secured oil and gas well liens are superior to those of the co-Defendants

named in this litigation.

     3. Defendant PDS’ secured liens and claims are valid and should be ranked accordingly and

placed in line for payment.

     4. Defendant PDS hereby reserves the right to amend its answer and/or to supplement its

affirmative defenses.

  WHEREFORE, Defendant Pump Down Solutions, LLC having fully answered the Plaintiffs’

First Amended Complaint hereby requests the Court enter an Order finding Defendant PDS’ Proof

of Claim filed in case number 19-12521-JDL and related cases are superior to the liens of the co-

Defendants named herein, that those liens be ranked according to priority and placed in line for
               Case: 19-12521        Doc: 671       Filed: 10/10/19      Page: 4 of 4




payment, that Pump Down Solutions’ be awarded its’ attorney fees and costs incurred herein

together with any other relief this Court deems equitable.

                                               Respectfully submitted,

                                               s/Shawn D. Fulkerson
                                               sU




                                                      _____________
                                               SHAWN D. FULKERSON, OBA #14484
                                               U




                                               FULKERSON & FULKERSON, P.C.
                                               10444 Greenbriar Place, Suite A
                                               Oklahoma City, Oklahoma 73159
                                               Telephone: (405) 691-4949
                                               Fax: (405) 691-4595
                                               ATTORNEY FOR DEFENDANT
                                               PUMP DOWN SOLUTIONS, LLC

                                   CERTIFICATE OF SERVICE

   This is to certify that on this 10th day of October, 2019 I electronically transmitted the foregoing
document to the Clerk of the Court using the ECF system for filing and transmittal of the Notice
of Electronic Filing to the following ECF registrants:

                               James B. Hamm
                               Snow Spence Green LLP
                               P.O. Box 549
                               Hockley, Texas 77447
                               Email: philsnow@snowspencelaw.com
                                      blakehamm@snowspencelaw.com
                               ATTORNEYS FOR BAKER HUGHES

                               William R. Sudela
                               Crady, Jewell, McCulley & Houren, LLP
                               2727 Allen Parkway, Suite 1700
                               Houston, Texas 77019
                               Email: wsudela@cjmhlaw.com
                               ATTORNEYS FOR MS DIRECTIONAL, LLC

                               Bradley E. Davenport
                               DOERNER, SAUNDERS, DANIEL & ANDERSON, LLP
                               210 Park Avenue, Suite 1200
                               Oklahoma City, Oklahoma 73102
                               Email: bdavenport@dsda.com
                               LOCAL COUNSEL FOR BAKER HUGHES OILFIELD, llc


                                                       _s/Shawn D. Fulkerson________
